Title: James Madison to George Long, 30 March 1830
From: Madison, James
To: Long, George


                        
                            
                                Dr. Sir
                            
                            
                                
                                    
                                
                                Mar. 30. 1830
                            
                        
                        
                        This will be handed to you by the Revd. Mr. Smith of the Episcopal Church in Virginia, who crosses the
                            Atlantic for the improvement of his health. The character you left with us makes him wish to be made known to you during
                            his short stay in England, and I am justified by the respect due to his personal & pastoral virtues, in presenting
                            him to you as entirely worthy of your friendly attentions.
                        Your letter of Sepr. last was communicated to Professor Dungleson with whom I presume you are in
                            correspondence. Our University, notwithstanding its stamina for growth, is as yet still a dwarf, Whilst That of London, is soon be
                            a Giant. We are about to lose Mr. Lomax, who is translated to the Bench of Judges, and it will be difficult to replace
                            him, the more so, as the field of choices is in a manner limited, to Virginia the municipal Code of the State [the laws of which form a part] being part
                            of the studies in that School.
                        I offer you a Copy of the Constitution lately submitted to the people for the yeas & nays: It is very much a compound of compromizing
                                ingredients; It is pudding, with some good plums in it at least
                            
                                
                            
                        
                    